Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NTT DOCOMO publication R1-1807144 (‘Remaining issues on CSI reporting’, May21-25, 2018) .
NTT teaches the SP-CSI activation/deactivation by a gNB for an UE in section 3. ‘SP-CSI reporting on PUSCH’ beginning on page 3.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
7. (New) A terminal (UE in NTT DOCOMO R1-1807144) comprising: 
a receiving section that receives configuration information regarding semi-persistent channel state information (SP-CSI) reporting using an uplink shared channel (section 3. SP-CSI reporting on PUSCH, “gNB may configure SCI for each CC/BWP/link to achieve better performance. Or, gNB may configure multiple kinds of CSI quantity reporting simultaneously for different use cases”) ; and 
a control section that, upon detecting a downlink control information (DCI) for deactivation of the SP-CSI reporting, controls to constantly deactivate a single SP- CSI reporting out of one or more SP-CSI reporting corresponding to the configuration information (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 is used to activate/deactivate SP-CSI reporting on PUSCH”) , 
wherein the single SP-CSI reporting corresponds to a value of a CSI request field in the DCI (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 contains a CSI request field and can activate/deactivate any configured SP-CSI trigger state”) .

8. (New) A radio communication method for a terminal (UE in NTT DOCOMO R1-1807144), comprising: 
receiving configuration information regarding semi-persistent channel state information (SP-CSI) reporting using an uplink shared channel (section 3. SP-CSI reporting on PUSCH, “gNB may configure SCI for each CC/BWP/link to achieve better performance. Or, gNB may configure multiple kinds of CSI quantity reporting simultaneously for different use cases”); and 
controlling, upon detecting a downlink control information (DCI) for deactivation of the SP-CSI reporting, to constantly deactivate a single SP-CSI reporting out of one or more SP-CSI reporting corresponding to the configuration information (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 is used to activate/deactivate SP-CSI reporting on PUSCH”), 
wherein the single SP-CSI reporting corresponds to a value of a CSI request field in the DCI (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 contains a CSI request field and can activate/deactivate any configured SP-CSI trigger state”).

9. (New) A base station (gNB in NTT DOCOMO R1-1807144) comprising: 
a transmitting section that transmits configuration information regarding semi-persistent channel state information (SP-CSI) reporting using an uplink shared channel (section 3. SP-CSI reporting on PUSCH, “gNB may configure SCI for each CC/BWP/link to achieve better performance. Or, gNB may configure multiple kinds of CSI quantity reporting simultaneously for different use cases”); and 
a control section that controls to transmit a downlink control information (DCI), including a CSI request field, for deactivation of the SP-CSI reporting to constantly deactivate a single SP-CSI reporting out of one or more SP-CSI reporting corresponding to the configuration information (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 contains a CSI request field and can activate/deactivate any configured SP-CSI trigger state”).

10. (New) A system comprising a base station and a terminal (gNB and UE in NTT DOCOMO R1-1807144), wherein: 
the base station comprises: 
a transmitting section that transmits configuration information (section 3. SP-CSI reporting on PUSCH, “gNB may configure SCI for each CC/BWP/link to achieve better performance. Or, gNB may configure multiple kinds of CSI quantity reporting simultaneously for different use cases”); and 
a control section that controls to transmit a downlink control information (DCI), including a CSI request field, for deactivation of the SP-CSI reporting to constantly deactivate a single SP-CSI reporting out of one or more SP-CSI reporting corresponding to the configuration information (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 contains a CSI request field and can activate/deactivate any configured SP-CSI trigger state”), and
the terminal comprises: 
a receiving section that receives the configuration information regarding semi- persistent channel state information (SP-CSI) reporting using an uplink shared channel (section 3. SP-CSI reporting on PUSCH, “gNB may configure SCI for each CC/BWP/link to achieve better performance. Or, gNB may configure multiple kinds of CSI quantity reporting simultaneously for different use cases”); and 
a control section that, upon detecting the DCI, controls to constantly deactivate the single SP-CSI reporting out of the one or more SP-CSI reporting (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 is used to activate/deactivate SP-CSI reporting on PUSCH”), 
wherein the single SP-CSI reporting corresponds to a value of the CSI request field in the DCI (section 3. SP-CSI reporting on PUSCH, subsection ‘DCI field design for SP-CSI activation/deactivation on PUSCH’, under Agreement on top of page 4, “DCI format 0_1 contains a CSI request field and can activate/deactivate any configured SP-CSI trigger state”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        May 21, 2022